Citation Nr: 0811541	
Decision Date: 04/08/08    Archive Date: 04/23/08

DOCKET NO.  06-01 712	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
October 1968 to November 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 rating decision by the 
Cleveland, Ohio Regional Office (RO) of the Department of 
Veterans Affairs (VA).

The veteran testified before the undersigned Acting Veterans 
Law Judge at the Cleveland RO in July 2007.  A transcript of 
the hearing is of record.

The Board notes that additional evidence has been submitted 
after the final adjudication of the claim by the RO.  In 
July 2007, the veteran waived RO consideration of his 
additional evidence.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issue on appeal has been accomplished.

2.  The veteran does not have a current diagnosis of PTSD.


CONCLUSION OF LAW

PTSD was not incurred as due to service.  38 U.S.C.A. §§ 
1101, 1110, 1154, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA's duties

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126; 38 C.F.R §§ 3.102, 3.156(a), 3.159, 
3.326(a).

A proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim. 38 U.S.C.A. § 5103(a); 
C.F.R. § 3.159(b)(1).  Any error in VCAA notification should 
be presumed prejudicial, and VA has the burden of rebutting 
this presumption.  Sanders v. Nicholson, 487 F.3d 881 (Fed. 
Cir. 2007).

In Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) reaffirmed principles set forth in earlier 
Federal Circuit and United States Court of Appeals for 
Veterans Claims (Court) cases in regard to the necessity of 
both a specific VCAA notification letter and an adjudication 
of the claim at issue following that letter.  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 121 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006).

The Mayfield line of decisions reflects that a comprehensive 
VCAA letter, as opposed to a patchwork of other post- 
decisional documents (e.g., Statements or Supplemental 
Statements of the Case), is required to meet VA's 
notification requirements.  At the same time, VCAA 
notification does not require an analysis of the evidence 
already contained in the record and any inadequacies of such 
evidence, as that would constitute a preadjudication 
inconsistent with applicable law.  The VCAA letter should be 
sent prior to the appealed rating decision or, if sent after 
the rating decision, before a readjudication of the appeal.  
A Supplemental Statement of the Case, when issued following a 
VCAA notification letter, satisfies the due process and 
notification requirements for an adjudicative decision for 
these purposes.

In the present case, the veteran was issued VCAA letters 
meeting the specific requirements of C.F.R. § 3.159(b)(1) 
between October 2004 and May 2005.  As the initial 
notification was provided prior to the appealed rating 
decision, this case raises no procedural concerns in view of 
the Mayfield line of decisions.

The Board is also aware of the considerations of the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
regarding the need for notification that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  An additional 
notice as to these matters was provided in March 2006.  The 
Board finds that this action effectively satisfies VA's 
requirements in view of Dingess.

As to VA's duty to assist the veteran with the obtaining of 
evidence necessary to substantiate a claim, under 38 U.S.C.A. 
§ 5103A, in this case VA has obtained records of treatment 
reported by the veteran, and there is no indication from the 
claims file of additional medical treatment for which VA has 
not obtained, or made sufficient efforts to obtain, 
corresponding records.  While the veteran has reported VA 
treatment from the Wade Park VA Medical Center (VAMC) in 
Cleveland in 2007, that facility has reported that it has no 
records of such treatment in its possession except from 2006, 
and those records have been added to the claims file along 
with a waiver of RO jurisdiction pursuant to 38 C.F.R. 
§ 20.1304(c).

The Board notes that the veteran has not been afforded a VA 
examination in conjunction with this appeal but is of the 
opinion that such an examination is unnecessary.  There is no 
suggestion, except by unsubstantiated allegation, that the 
veteran has PTSD as a result of an established event, injury 
or disease in service.  38 C.F.R. § 3.159(c)(4) (2006).  See 
Wells v. Principi, 326 F.3d 1381, 1384 (Fed. Cir. 2003); 
McClendon v. Nicholson, 20 Vet. App. 79 (2006).  See also 38 
C.F.R. § 3.159(c)(4).  The Board finds the available medical 
evidence is sufficient for an adequate determination.

In summary, all relevant facts have been properly developed 
in regard to the veteran's claims, and no further assistance 
is required in order to comply with VA's statutory duty to 
assist with the development of facts pertinent to the claims.  
See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of this appeal in this Board 
decision.  Rather, remanding this case for further VCAA 
development would be an essentially redundant exercise and 
would result only in additional delay with no benefit to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); 
see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).

II. Applicable laws and regulations

Generally, in order to establish service connection for a 
particular disorder, the evidence of record must demonstrate 
that a disease or injury resulting in a current disability 
was incurred in or aggravated by active military service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

However, service connection for PTSD requires medical 
evidence showing a diagnosis of the condition; a link, 
established by the medical evidence, between current symptoms 
and an in-service stressor; and credible supporting evidence 
that the claimed in-service stressor occurred.  See 38 C.F.R. 
§ 3.304(f); see also Cohen v. Brown, 10 Vet. App. 128, 138 
(1997) (citing Moreau v. Brown, 9 Vet. App. 389, 394-95 
(1996)).

The evidence necessary to establish the occurrence of a 
stressor during service to support a claim for PTSD will vary 
depending on whether the veteran was "engaged in combat with 
the enemy."  See Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  

If the evidence establishes that the veteran was engaged in 
combat with the enemy or was a prisoner of war (POW), and the 
claimed stressor is related to combat or POW experiences (in 
the absence of clear and convincing evidence to the contrary, 
and provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service), the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  

Where, however, VA determines that the veteran did not engage 
in combat with the enemy and was not a POW, or the claimed 
stressor is not related to combat or POW experiences, the 
veteran's lay statements, by themselves, will not be enough 
to establish the occurrence of the alleged stressor.  
Instead, the record must contain service records or other 
credible evidence corroborating the stressor.  38 U.S.C.A. 
§ 1154(b); 38 C.F.R. § 3.304(d), (f); Gaines v. West, 11 Vet. 
App. 353, 357-58 (1998).  

Such corroborating evidence cannot consist solely of after-
the-fact medical evidence containing an opinion as to a 
causal relationship between PTSD and service.  See Moreau v. 
Brown, 9 Vet. App. 389, 396 (1996).

The Board observes, however, that in Pentecost v. Principi, 
16 Vet. App. 124 (2002), the Court held that a veteran's unit 
records constituted independent descriptions of rocket 
attacks that were experienced by his unit when he was 
stationed in Vietnam, which, when viewed in the light most 
favorable to him, objectively corroborated his claim of 
having experienced rocket attacks.  The Court reiterated that 
although the unit records did not specifically identify the 
veteran as being present during the rocket attacks, the fact 
that he was stationed with a unit that was present while such 
attacks occurred suggested that he was in fact exposed to the 
attacks.

III.  PTSD

In this case, service records reveal that the veteran served 
in Vietnam from March 1971 to November 1971 as a vehicle 
operator.  Military records do not indicate that the veteran 
participated in combat, and the veteran did not receive any 
medals or decorations that would indicate combat experience.  
The November 1971 separation examination report indicates 
that the veteran had traits characteristic of a sociopathic 
personality.

Private clinic records from the Cleveland Clinic dated from 
February 1986 through January 2004 reveal a history of 
counseling and group therapy for alcohol and drug abuse.  An 
August 1986 note mentioned by way of history that the veteran 
suffered an anxiety attack in 1981.  A March 1986 note 
provided a diagnosis of personality disorder.

Private clinic records from the Glen Beigh Hospital dated 
from January 2001 through September 2003 show that the 
veteran has received treatment for alcohol dependence, 
cocaine dependence, and depression.

During an interview with a VA administrator at the RO in 
November 2004, the veteran said that he did not have specific 
information about the events he experienced in Vietnam.  He 
stated he was stationed at Camron Bay for three days in 
March 1970 before he was sent to NaTrag for approximately six 
months.  He recalled fighting and numerous injuries.  He 
noted that sometime between March and December he experienced 
an attack while playing baseball.  Between March and 
September 1970 he said he was in a tour and returned enemy 
fire.  Currently, the veteran reported that he had flashbacks 
and would talk in his sleep.

The veteran submitted a PTSD Questionnaire in April 2005 in 
which he said that during 1970 and 1971 he saw people being 
killed while he was driving a convoy.

VA outpatient records from January 2006 indicates that the 
veteran had problems with nightmares.  His wife stated that 
the veteran had put his hands around her throat at night.  It 
was noted that the veteran was not suicidal or homicidal and 
had experienced no hallucinations.

During his personal hearing before the undersigned Acting 
Veterans Law Judge, the veteran stated that he had nightmares 
of being back in Vietnam.  He said that he was shot at and 
saw people's heads split open in his dreams.  He recalled 
driving in convoys in Vietnam during active service and being 
shot at.  He said that medical professionals at the Cleveland 
Clinic and Glen Beigh Hospital had given him a diagnosis of 
PTSD.  He did not recall any names of people who died in 
Vietnam.

Based on the evidence of record, the Board finds that the 
veteran has not been diagnosed with PTSD.  The treatment 
records from the Cleveland Clinic, Glen Beigh Hospital, and 
VAMC Wade Park are negative for a diagnosis of PTSD.  The 
Board notes that service connection for PTSD requires medical 
evidence diagnosing the condition in accordance with 38 
C.F.R. § 4.125(a).

Since the veteran does not have a diagnosed disability of 
PTSD it is noted that Congress specifically limits 
entitlement to service-connected disease or injury where such 
cases have resulted in a disability and in the absence of a 
proof of present disability there can be no claim.  Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992).

It is noted that since there is no diagnosis of PTSD the 
Board does not need to examine if the veteran does or does 
not have a verifiable stressor.

The Board has carefully considered the veteran's statements 
indicating that he has PTSD as a result of his experiences in 
Vietnam while on active duty.  The veteran can attest to 
factual matters of which he had first-hand knowledge, e.g., 
experiencing pain in service, reporting to sick call, being 
placed on limited duty, and undergoing physical therapy.  See 
Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  
However, the veteran as a lay person has not been shown to be 
capable of making medical conclusions; thus, his statements 
regarding causation and diagnosis are not competent.  
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  
Accordingly, while the veteran is competent to report what 
comes to him through his senses, he does not have medical 
expertise.  See Layno v. Brown, 6 Vet. App. 465 (1994).  
Therefore, he cannot provide a competent opinion regarding 
diagnosis and causation.

Accordingly, the Board finds that the claim for service 
connection for PTSD must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against the claim, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

ORDER

Entitlement to service connection for PTSD is denied.



____________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


